                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,

      vs.                                                     8:18CV321

WALLACE W. WOHLERS AND BELINDA                       ORDER CONFIRMING SALE
JUNE WOHLERS, N/K/A BELINDA JUNE
CLARK,

                    Defendants.


      Now on this 3rd day of June, 2019, this matter comes on for determination upon

the United States Marshal's Return to Order of Sale filed herein, and the amended motion

of the Plaintiff for confirmation of sale. On consideration of said return, the amended

motion for confirmation, the records, files and evidence presented, the Court finds:

      1. That the Order of Sale of realty entered by the Court issued pursuant to the

provisions of the Judgment and Decree of Foreclosure has been executed by the U. S.

Marshal according to law and the orders of this Court.

      2. That Notice of Sale was published as is by law required, and at the time and

place stated in the Notice, the property described in said Judgment was offered for sale

by the U. S. Marshal for the District of Nebraska.

      3. That the aforementioned real estate was auctioned for sale as a single unit, all

as provided and set forth in the Decree of Foreclosure, Order of Sale, and Notice of Sale.
      4. That the total proceeds derived from the sale of said property was the sum of

$41,379.00 and that the highest bidder for the purchase of said property was Cheema

Investments, L.L.C.

      5. That said property was sold for fair value to the highest bidder thereon under

the circumstances and conditions of the sale, and that a subsequent sale would not

realize a greater return of proceeds.

      6. That the sale, therefore, should be confirmed.

      IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED BY THIS Court

that the sale should be, and hereby is confirmed.

      IT IS FURTHER ORDERED that the United States Marshal make and deliver his

deed to the purchaser of the heretofore described real estate.

      IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Clerk of the

United States District Court shall make disbursements of the proceeds of the sale as set

out in the Judgment and Decree of Foreclosure filed herein.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge




                                           2
